               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        EASTERN DIVISION

                          Civil Action No. 4:19-cv-157-D


DIJON SHARPE,                             )
                                          )
                   Plaintiff,             )
                                          )
            v.                            )
                                          )
WINTERVILLE POLICE                        )                 ANSWER
DEPARTMENT; Officer WILLIAM               )
BLAKE ELLIS, in his official capacity     )
only; and Officer MYERS PARKER            )
HELMS IV, both individually and in his    )
official capacity,                        )
                                          )
                   Defendants.

     Defendants, answering the Complaint of the Plaintiffs allege and say:

  1. The allegations contained in Paragraph 1 constitute conclusory assertions that

     do not require a response. To the extent a response is required, these

     allegations are denied as stated.

  2. The allegations contained in Paragraph 2 constitute conclusory assertions that

     do not require a response. To the extent a response is required, it is admitted

     that smartphones allow users to broadcast video in real-time. Except as

     admitted, these allegations are denied as stated.

  3. The allegations contained in Paragraph 3 constitute conclusory assertions that

     do not require a response. To the extent a response is required, these

     allegations are denied as stated.




       Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 1 of 10
4. The allegations contained in Paragraph 4 constitute conclusions of law, to

   which no response is required. To the extent a response is required, it is

   admitted that the cases cited speak for themselves. Except as specifically

   admitted, these allegations are denied.

5. The allegations contained in Paragraph 5 constitute conclusions of law, to

   which no response is required. To the extent a response is required, it is

   admitted that the Fourth Circuit had not yet considered whether the right to

   record police during the performance of their duties is protected, nor whether

   such a hypothetical right would encompass the ability to live-stream. Except

   as specifically admitted, these allegations are denied.

6. It is admitted that the recordings of the encounter speak for themselves and

   are the best evidence of their contents. Except as specifically admitted, the

   allegations contained in Paragraph 6 are denied.

7. The allegations contained in Paragraph 7 are denied, due to a lack of

   information and belief.

8. The allegations contained in Paragraph 8 are admitted.

9. The allegations contained in Paragraph 9 are admitted.

10. The allegations contained in Paragraph 10 are admitted.

11. The allegations contained in Paragraph 11 are admitted.

12. The allegations contained in Paragraph 12 constitute conclusions of law, to

   which no response is required. To the extent a response is required, these

   allegations are denied.




     Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 2 of 10
13. The allegations contained in Paragraph 13 constitute conclusions of law, to

   which no response is required. To the extent a response is required, these

   allegations are admitted.

14. The allegations contained in Paragraph 14 constitute conclusions of law, to

   which no response is required. To the extent a response is required, these

   allegations are admitted.

15. The allegations contained in Paragraph 15 are denied, due to a lack of

   information and belief.

16. The allegations contained in Paragraph 16 are denied, due to a lack of

   information and belief.

17. The allegations contained in Paragraph 17 are denied, due to a lack of

   information and belief.

18. The allegations contained in Paragraph 18 are denied, due to a lack of

   information and belief.

19. The allegations contained in Paragraph 19 are admitted.

20. The allegations contained in Paragraph 20 are admitted.

21. It is admitted that the driver of the vehicle was on the phone at the time the

   officers approached the vehicle. Except as specifically admitted, the allegations

   contained in Paragraph 21 are denied, due to a lack of information and belief.

22. It is admitted, upon information and belief, that Plaintiff turned on his phone

   and began live-streaming. Except as specifically admitted, the allegations

   contained in Paragraph 22 are denied, due to a lack of information and belief.




      Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 3 of 10
23. It is admitted, upon information and belief, that Plaintiff’s original Facebook

   Live video can be accessed at the link identified in Plaintiff’s complaint. Except

   as specifically admitted, these allegations are denied.

24. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 24 are denied.

25. The allegations in Paragraph 25 are admitted.

26. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 26 are denied.

27. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 27 are denied.

28. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 28 are denied.

29. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 29 are denied.

30. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 30 are denied.




      Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 4 of 10
31. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 31 are denied.

32. It is admitted that the recording made by Plaintiff speaks for itself, and is the

   best evidence of its contents. Except as specifically admitted, the allegations

   contained in Paragraph 32 are denied.

33. The allegations contained in Paragraph 33 are admitted.

34. The allegations contained in Paragraph 34 are admitted.

35. The allegations contained in Paragraph 35 are denied.

36. The allegations contained in Paragraph 36 are denied.

37. The foregoing responses are hereby incorporated into this response, as though

   fully set forth herein.

38. The allegations contained in Paragraph 38 are admitted, upon information and

   belief.

39. The allegations contained in Paragraph 39 are admitted.

40. The allegations contained in Paragraph 40 are denied.

41. The allegations contained in Paragraph 41 are denied.

42. The allegations contained in Paragraph 42 constitute conclusions of law, to

   which no response is required. To the extent a response is required, it is

   admitted that Rule 57 of the Federal Rules of Civil Procedure and 28 U.S..

   2201(a) speak for themselves.




      Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 5 of 10
   43. The allegations contained in Paragraph 43 constitute a prayer for relief, to

      which no response is required. To the extent a response is required, these

      allegations are denied.

   44. The foregoing responses are hereby incorporated into this response, as though

      fully set forth herein.

   45. The allegations contained in Paragraph 45 are admitted, upon information and

      belief.

   46. The allegations contained in Paragraph 46 are admitted.

   47. The allegations contained in Paragraph 47 are denied.

   48. The allegations contained in Paragraph 48 are denied.

EACH AND EVERY ALLEGATION                        IN   THE      COMPLAINT       NOT
SPECIFICALLY ADMITTED IS DENIED.

                                 FIRST DEFENSE

      Plaintiff’s Complaint, in whole or in part, fails to state valid claims against

Defendants as required by Rule 12(b)(6) of the North Carolina Rules of Civil

Procedure.

                                SECOND DEFENSE

      Defendant pleads sovereign and governmental immunity as a defense to all

applicable claims asserted herein and to the extent not waived by the purchase of

insurance and/or participation in a risk pool.

                                 THIRD DEFENSE

      Defendant pleads qualified and public official immunity as a complete defense

to all applicable claims asserted herein.




         Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 6 of 10
                                 FOURTH DEFENSE

       Defendants plead all applicable immunities to which it is entitled by operation

of law in bar of Plaintiff’s rights to recover herein.

                                  FIFTH DEFENSE

       Defendants allege that reasonable suspicion and probable cause existed for

defendants’ actions and conduct at all relevant times.

                                   SIXTH DEFENSE

       Legal justification is pled as an affirmative defense in bar of Plaintiff’s right

to recover in this action.

                                SEVENTH DEFENSE

       Defendants have complied in good faith with all applicable laws and

regulations and, having so complied, acted without improper motive and any injury

accruing to Plaintiff, the existence of which is specifically denied, is not actionable.

                                 EIGHTH DEFENSE

     DEFENDANTS RESERVE THE RIGHT TO AMEND THEIR ANSWER AND
TO ASSERT ADDITIONAL AFFIRMATIVE DEFENSES AS THE CLAIMS OF
PLAINTIFF ARE MORE FULLY DISCLOSED DURING THE COURSE OF THIS
LITIGATION.




         Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 7 of 10
      WHEREFORE, having answered each and every allegation contained in

Plaintiff’s Complaint, Defendants pray the Court as follows:


             1.    That the Plaintiff have and recover nothing from Defendants;

             2.    That the costs of this action be taxed against the Plaintiff;

             3.    For a trial by jury of all issues of fact so triable herein; and

             4.    For such other and further relief as the Court may deem just and

      proper.



Respectfully submitted, this the 3rd day of February, 2020.


                                        HARTZOG LAW GROUP, LLP

                                        /s/ Dan M. Hartzog Jr.
                                        DAN M. HARTZOG JR.
                                        N.C. State Bar No. 35330
                                        E-mail: dhartzogjr@hartzoglawgroup.com
                                        Phone/Fax: (919) 480-2450
                                        KATHERINE BARBER-JONES
                                        N.C. State Bar No. 44197
                                        E-mail: kbarber-jones@hartzoglawgroup.com
                                        Phone/Fax: (919) 424-0091
                                        1903 N. Harrison Ave., Ste. 200
                                        Cary, NC 27513




         Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 8 of 10
                    IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                             Civil Action No. 4:19-cv-157-D


 DIJON SHARPE,                                  )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )
                                                )
 WINTERVILLE POLICE                             )
                                                    CERTIFICATE OF SERVICE
 DEPARTMENT; Officer WILLIAM                    )
 BLAKE ELLIS, in his official capacity          )
 only; and Officer MYERS PARKER                 )
 HELMS IV, both individually and in his         )
 official capacity,                             )
                                                )
                      Defendants.               )

       I hereby certify that on February 3, 2020, I electronically filed the foregoing

pleading with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following:

       T. Greg Doucette
       311 E. Main St.
       Durham, NC 27701-3717
       greg@tgdlaw.com
       Attorney for Plaintiffs

       This the 3rd day of February, 2020




         Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 9 of 10
                           HARTZOG LAW GROUP, LLP

                           /s/ Dan M. Hartzog Jr.
                           DAN M. HARTZOG JR.
                           N.C. State Bar No. 35330
                           E-mail: dhartzogjr@hartzoglawgroup.com
                           Phone/Fax: (919) 480-2450
                           KATHERINE BARBER-JONES
                           N.C. State Bar No. 44197
                           E-mail: kbarber-jones@hartzoglawgroup.com
                           Phone/Fax: (919) 424-0091
                           1903 N. Harrison Ave., Ste. 200
                           Cary, NC 27513




Case 4:19-cv-00157-D Document 14 Filed 02/03/20 Page 10 of 10
